DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is responsive to Amendment filed on 06/10/2021.  Claims 1-20 are currently pending.  No claims have been added.  No claims have been cancelled.  Claims 1, 11, and 20 are independent claims.

Response to Arguments
Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 10-11 of Remarks:
Jin teaches a display apparatus capable of manipulating user interface (UI) objects included in a UI, and a method of providing the UI. (Jin, Abstract.) The display apparatus includes a touch screen which is configured to display the UI including a plurality of UI objects and receive a user input; and a controller which is configured to determine a plurality of preset sizes corresponding to the UI objects, respectively, and a plurality of pieces of information to be displayed on the UI objects, respectively, in response to the user input, and control the touch screen to display the UI objects with the preset sizes and the plurality of pieces of information. (Jin, Abstract.) 
Paretti teaches that tiles that are repositioned may be repositioned according to a hierarchy or order that is determined by the user or the device itself. (Paretti, [0057].) 
Santoro teaches presenting information from a variety of sources on a display device. (Santoro, Abstract.) For example, Santoro teaches, "a graphical user interface for organizing the simultaneous display of information from a multitude of information sources. In particular, the present invention comprises a graphical user interface which organizes content from a variety of information sources into a grid of tiles, each of which can refresh its content independently of the others." (Santoro, Abstract.) 
However, none of Jin, Paretti, and Santoro appears to teach, "in response to the received indication, send[ing] a preparation event to the plurality of objects, wherein the preparation event is configured to cause the plurality of objects to determine setting information including respective current state data and to cache the setting information; send[ing] an update event to the plurality of objects to obtain the respective current state data corresponding to the plurality of objects from the plurality of objects including []: select[ing] an object, from the plurality of objects, based at least in part on the object being associated with respective setting information that was cached more than a predetermined length of time ago; and send[ing] the update event to the object, wherein the update event is configured to cause the object to determine and to cache updated setting information, wherein the update event is further configured to cause the object to send back the cached updated setting information," as recited by claims 1, 11, and 20, as amended. 
Therefore, it is believed that claims 1, 11, and 20 are allowable. Each of the remaining claims depends from one of claims 1 and 11 and is therefore believed to be allowable for at least the reasons described above.

and to cache the setting information; send[ing] an update event to the plurality of objects to obtain the respective current state data corresponding to the plurality of objects from the plurality of objects including []: select[ing] an object, from the plurality of objects, based at least in part on the object being associated with respective setting information that was cached more than a predetermined length of time ago; and send[ing] the update event to the object, wherein the update event is configured to cause the object to determine and to cache updated setting information, wherein the update event is further configured to cause the object to send back the cached updated setting information”.  See rejection below for the current 35 USC 103 rejection.
Applicant further argues on page 11 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above.  The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites “using cached setting information” in the sixth line.  Examiner suggests reciting “using the cached setting information”.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2014/0298226 A1; hereafter “Jin”) in view of Santoro et al. (US 2018/0239499 A1; hereafter “Santoro”) in further view of Paretti et al. (US 2013/0155116 A1; hereafter “Paretti”).

Regarding Claim 1, Jin teaches a system, comprising: one or more processors configured to: (Jin [0037] [0038] [0098]: processor) 
receive an indication to switch from a first-mode presentation of a plurality of first-mode representations corresponding to respective ones of a plurality of objects, (Jin [0077] [0102] [0103]: receiving user input; Fig. 5(a) showing a user input to switch from a first presentation with the objects in a first mode/format)
wherein the plurality of first-mode representations comprises static identifiers associated with the plurality of objects; (Jin [0072]: UI object may be an icon such as an application execution icon; Fig. 4 showing a static identifier associated with the object 411-1)
in response to the received indication, send a preparation event to the plurality of objects, wherein the preparation event is configured to cause the plurality of objects to determine setting information including respective current state data (Jin [0016] [0072] [0073] [0098] [0104]: determining a plurality of pieces of information [current state data] to be displayed on the UI objects in response to the user input)
dynamically generate a plurality of second-mode representations corresponding to respective ones of the plurality of objects based at least in part on the respective current state data associated with the plurality of objects, (Jin [0072]-[0074] [0079]: describing the second mode representations of the plurality objects based on respective current state data since the sizes of the UI objects 511-2 through 520-2 that are displayed on the screen are changed, the control unit may change information displayed on the UI objects 511-2 through 520-2 (as shown in FIG. 4); [0082] [0105]: the display apparatus may 
including to dynamically determine an arrangement comprising a plurality of placements of the plurality of second-mode representations corresponding to respective ones of the plurality of objects at a display screen, (Jin [0099] [0100] [0106]: the control unit 1120 may locate the UI objects on the UI, according to the preset sizes or based on categories of the UI objects [object type])
replace, at a user interface, the first-mode presentation of the plurality of first-mode representations with a second-mode presentation of at least a portion of the plurality of second-mode representations corresponding to respective ones of the plurality of objects; (Jin [0011] [0105]: display the determined information on the UI object with the preset size; the display apparatus may locate the UI objects on the UI, according to the preset sizes and the plurality of pieces of information, and then may display the UI on which the UI objects are located; Fig. 5(b) showing the first presentation with objects in a first representation replaced with the second presentation with objects in a second representation) and 
one or more memories coupled to the one or more processors and configured to provide the one or more processors with instructions. (Jin [0037] [0056] [0057]: storage unit; memory)
Jin does further teach “When the display apparatus again receives an input corresponding to a command of enlarging the UI object, the widget 411-2 of FIG. 4 may be changed to a widget 411-3 with a greater size than a size of the widget 411-2 of FIG. 4, and then may further display texts updated to the SNS” [0073]. However, Jin may not explicitly teach every aspect of [in response to the received indication, send a preparation event to the plurality of objects, wherein the preparation event is configured to cause the plurality of objects to determine setting information including respective current state data] and to cache the setting information; send an update event to the plurality of objects to obtain the respective current state data corresponding to the plurality of objects from the plurality of 
Santoro teaches [in response to the received indication,] send a preparation event to the plurality of objects, wherein the preparation event is configured to cause the plurality of objects to determine setting information including respective current state data and to cache the setting information; (Santoro [0129] [0132] [0137] [0139] [0140]: receiving a request [preparation event] for settings and content for tiles; [0151] [0170] [0190]: determining and storing [caching] setting information including the respective current state data)
send an update event to the plurality of objects to obtain the respective current state data corresponding to the plurality of objects from the plurality of objects including to: (Santoro[0087] [0197]: sending an update request)  select an object, from the plurality of objects, based at least in part on the object being associated with respective setting information that was cached more than a predetermined length of time ago; (Santoro [0066] [0085] [0087]: refresh function for a tile according to a type of data or identifiers [setting information]; [0108]: the grid manages the flow of information to the tiles by cycling through [selecting] one by one refreshing the content; [0109]: each tile has a refresh rate...NOTE: Thus, a tile is determined to be refreshed after a particular time according to the refresh rate; [0169]; [0193] [0194]) and 
send the update event to the object, wherein the update event is configured to cause the object to determine and to cache updated setting information, (Santoro [0075] [0129] [0170]: an update event is sent to obtain afresh content or previously stored content for the tile; content is pre-fetched; [0139]
[0140]: updated content is determined and stored for the particular tile; [0193] [0194])
wherein the update event is further configured to cause the object to send back the cached updated setting information; (Santoro [0022] [0075] [0084] [0085] [0168] [0170]: describing that refreshed content that has been stored/cached is sent; the tile is updated in real-time…NOTE: the tile being updated with the updated/pre-fetched content [cached updated setting information] is understood that the cached updated setting information was sent)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for sending a preparation event and an update event for an object who setting information was cached more than a predetermined length of time ago as taught by Santoro for the benefit of manipulating a UI in order to switch between presentations of representation of objects as taught by Jin, with a reasonable expectation of success, because Santoro teaches that this “provides an at-a-glance view of the current status of the program or file associated with it” [0076] and allows the each tile to refresh its content independently of the others [abstract], which would reduce resource usage. In addition, references (Jin and Santoro) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, tile-based user interfaces. This close relation between both of the references highly suggests a reasonable expectation of success.
However, Jin in view of Santoro may not explicitly teach every aspect of wherein the plurality of placements is determined based at least in part on a plurality of historical user frequencies corresponding to the plurality of objects.
Paretti teaches wherein the plurality of placements is determined based at least in part on a plurality of historical user frequencies corresponding to the plurality of objects; (Paretti [0057]: the device may determine (e.g., via processor 70) the most frequently used programs and maintain the tiles representative of the most frequently used programs closest to the top of the display 305 such that the tiles near the bottom of the display that are displaced represent less frequently used programs)


Regarding Claim 2, Jin in view of Santoro in further view of Paretti teaches wherein the plurality of objects comprises one or more of the following: an application, a component, a file folder, and a file. (Jin [0015] [0065] [0072]: application, menu button, function key, application execution icon; Santoro [0072] [0077]; Paretti [0045] [0046]) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 3, Jin in view of Santoro in further view of Paretti teaches wherein to obtain the respective current state data corresponding to the plurality of objects from the plurality of objects comprises to: send a creation event to the plurality of objects, wherein the creation event is configured to cause the plurality of objects to send back the cached setting information. (Santoro 

Regarding Claim 4, Jin in view of Santoro in further view of Paretti teaches wherein the setting information further comprises one or more of the following: an arrangement mode, descriptive information associated with the objects, and controls to be presented within at least some of the plurality of second-mode representations. (Jin [0013] [0014] [0081] [0099]: arrangement; [0072]-[0074]: controls to be presented, described information; Santoro [0084] [0112]: describing setting information including arrangement, descriptive information and controls) [The motivation of claim 1 is applicable to claim 4 and thereby incorporated]

Regarding Claim 5, Jin in view of Santoro in further view of Paretti teaches wherein the one or more processors are further configured to determine a plurality of sizes corresponding to respective ones of the plurality of second-mode representations based at least in part on one or more of the following: object types, the plurality of historical use frequencies corresponding to the plurality of objects, and update times of the plurality of objects. (Jin [0007] [0011]: UI may provide UI objects having various sizes to a user; Santoro [0103]: an arrangement in which there is a unit tile size...[tiles] have each been configured to occupy regions of the grid equal to exact multiples of the unit tile size. Such an arrangement may be useful and important if one or more datastreams is of particular interest [object types] but the others are also to be monitored at the same time; a learning algorithm that learns the preferred sizes of the most active tiles [object types]; [0123]: the grid is able to intelligently and automatically assign a size and location of such a tile in the grid; Fig. 9; Paretti [0055] [0056]: tiles may be resized) [The motivation of claim 1 is applicable to claim 5 and thereby incorporated]

Claim 6, Jin in view of Santoro in further view of Paretti teaches wherein the at least portion of the plurality of second-mode representations corresponding to the respective ones of the plurality of objects is presented according to the arrangement that is further determined based at least in part on one or more of the following: object types and update times of the plurality of objects. (Jin [0099] [0100] [0106]: the control unit 1120 may locate the UI objects on the UI, according to the preset sizes or based on categories of the UI objects [object type]; Santoro [0091]; Paretti [0057] [0058]: tiles that are repositioned may be repositioned according to a hierarchy [object type] or based upon device awareness [update times of the plurality of objects]) [The motivation of claim 1 is applicable to claim 6 and thereby incorporated]

Regarding Claim 7, Jin in view of Santoro in further view of Paretti teaches wherein the plurality of second-mode representations is further dynamically generated based at least in part on one or more of the following: pieces of media describing the plurality of objects and controls that are configured within the plurality of objects. (Jin [0072]-[0074j: if the UI object is an execution icon of an application related to a social networking service (SNS), when a display apparatus receives an input corresponding to a command of enlarging the UI object, the display apparatus may change the UI object to a widget, which provides buttons for performing functions related to the SNS or display texts updated to the SNS; Fig. 4; Santoro [0067] [0091] [0133]; Paretti [0053]: the intermediate representation [second-mode representation] 310 may include an intermediate interaction level which includes interactive elements; Figs. 5-7) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Regarding Claim 8, Jin in view of Santoro in further view of Paretti teaches wherein the indication comprises a first indication (Jin [0077]: receiving a first user input; Fig. 5; Paretti [0073]) and wherein the one or more processors are further configured to: receive a second indication to switch from the first-mode presentation to the second- mode presentation; (Jin [0073] [0080]: receiving a second input; Fig. 6)
in response to the second indication, send the update event; (Jin [0073] [0074]: describing an update event to at least a portion of objects in response to the second indication; Figs. 3 and 4; Santoro [0081] [0193]: explicitly requests [second indication] sends update/refresh request)
use the cached setting information associated with the plurality of objects and the cached updated setting information to generate an updated plurality of second-mode representations corresponding to respective ones of the plurality of objects; (Santoro [0081] [0139] [0170] [0193]: Tiles and the metabase ask for content for a given URL and the content manager will attempt to retrieve it which has been cached or updated) and 
replace the first-mode presentation with the second-mode representation of at least a portion of the updated plurality of second-mode representations corresponding to respective ones of the plurality of objects. (Jin Fig. 6 showing the first presentation with objects in a first representation replaced with and updated second presentation with objects in a second representation; Santoro [0193]: Once the new content has been received, the grid is rendered anew) [The motivation of claim 1 is applicable to claim 8 and thereby incorporated]

Regarding Claim 9, Jin in view of Santoro in further view of Paretti teaches wherein the indication comprises a first indication and wherein the one or more processors are further configured to: receive a second indication to switch from the second-mode presentation to the first- mode presentation; (Jin [0085] [0088]: receiving user input; Fig. 8 and 9 showing a user input to switch from the second-mode presentation back to the first-mode presentation; Paretti [0053] [0061] [0069]: close the intermediate interaction representation (e.g., return the program to the first representation) and in response to the second indication, send an exit event to the plurality of objects, wherein the exit event is configured to notify the plurality of objects that the second-mode presentation has exited. (Jin [0085]-[0090]: describing in response to the user input the second-mode presentation is exited; since the sizes of the UI objects 511-1 through 526-1 displayed on the touch screen are changed, the control unit may change information displayed on the UI objects 511-1 through 526-1; Figs. 8 and 9; Paretti [0053] [0069]: closing the program from the intermediate representation) [The motivation of claim 1 is applicable to claim 9 and thereby incorporated]

Regarding Claim 10, Jin in view of Santoro in further view of Paretti teaches wherein the one or more processors are further configured to: receive a user selection with respect to a control presented within a second-mode representation corresponding to the object; and cause the object to perform an operation corresponding to the control. (Jin [0072]: the display apparatus may change the UI object to a widget 411-2 of FIG. 4, which provides buttons for performing functions related to the SNS; Santoro [0084] [0088] [0147]; Paretti [0053] [0054]: user may select an action option in the intermediate representation and perform an intermediate interaction) [The motivation of claim 1 is applicable to claim 10 and thereby incorporated]

Regarding Claim 11, Jin teaches a method, comprising: receiving an indication to switch from a first-mode presentation of a plurality of first- mode representations corresponding to respective ones of a plurality of objects, (Jin [0077] [0102] [0103]: receiving user input; Fig. 5(a) showing a user input to
switch from a first presentation with the objects in a first mode/format)
wherein the plurality of first-mode representations comprises static identifiers associated with the plurality of objects; (Jin [0072]: UI object may be an icon such as an application execution icon; Fig. 4 showing a static identifier associated with the object 411-1)
in response to the received indication, sending a preparation event to the plurality of objects, wherein the preparation event is configured to cause the plurality of objects to determine setting information including respective current state data (Jin [0016] [0072] [0073] [0098] [0104]: determining a plurality of pieces of information [current state data] to be displayed on the UI objects in response to the user input)
dynamically generating a plurality of second-mode representations corresponding to respective ones of the plurality of objects based at least in part on the respective current state data associated with the plurality of objects, (Jin [0072]-[0074] [0079]: describing the second mode representations of the
plurality objects based on respective current state data since the sizes of the UI objects 511-2 through 520-2 that are displayed on the screen are changed, the control unit may change information displayed on the UI objects 511-2 through 520-2 (as shown in FIG. 4); [0082] [0105]: the display apparatus may locate the UI objects on the UI, according to the preset sizes, and then may display the UI on which the UI objects are located; Figs. 4 and 5) including dynamically determining an arrangement comprising a plurality of placements of the plurality of second-mode representations corresponding to respective ones of the plurality of objects at a display screen, (Jin [0099] [0100] [0106]: the control unit 1120 may locate the UI objects on the UI, according to the preset sizes or based on categories of the UI objects [object type])
replacing, at a user interface, the first-mode presentation of the plurality of first-mode representations with a second-mode presentation of at least a portion of the plurality of second- mode representations corresponding to respective ones of the plurality of objects. (Jin [0011] [0105]: display the determined information on the UI object with the preset size; the display apparatus may locate the UI objects on the UI, according to the preset sizes and the plurality of pieces of information, and then may display the UI on which the UI objects are located; Fig. 5(b) showing the first presentation 
Jin does further teach “When the display apparatus again receives an input corresponding to a command of enlarging the UI object, the widget 411-2 of FIG. 4 may be changed to a widget 411-3 with a greater size than a size of the widget 411-2 of FIG. 4, and then may further display texts updated to the SNS” [0073]. However, Jin may not explicitly teach every aspect of [in response to the received indication, sending a preparation event to the plurality of objects, wherein the preparation event is configured to cause the plurality of objects to determine setting information including respective current state data and] to cache the setting information; sending an update event to the plurality of objects to obtain the respective current state data corresponding to the plurality of objects from the plurality of objects including: selecting an object, from the plurality of objects, based at least in part on the object being associated with respective setting information that was cached more than a predetermined length of time ago; and sending the update event to the object, wherein the update event is configured to cause the object to determine and to cache updated setting information, wherein the update event is further configured to cause the object to send back the cached updated setting information.
Santoro teaches [in response to the received indication,] sending a preparation event to the plurality of objects, wherein the preparation event is configured to cause the plurality of objects to determine setting information including respective current state data and to cache the setting information; (Santoro [0129] [0132] [0137] [0139] [0140]: receiving a request [preparation event] for settings and content for tiles; [0151] [0170] [0190]: determining and storing [caching] setting information including the respective current state data)
sending an update event to the plurality of objects to obtain the respective current state data corresponding to the plurality of objects from the plurality of objects including: (Santoro[0087] [0197]: selecting an object, from the plurality of objects, based at least in part on the object being associated with respective setting information that was cached more than a predetermined length of time ago; (Santoro [0066] [0085] [0087]: refresh function for a tile according to a type of data or identifiers [setting information]; [0108]: the grid manages the flow of information to the tiles by cycling through [selecting] one by one refreshing the content; [0109]: each tile has a refresh rate...NOTE: Thus, a tile is determined to be refreshed after a particular time according to the refresh rate; [0169]; [0193] [0194])  and 
sending the update event to the object, wherein the update event is configured to cause the object to determine and to cache updated setting information, (Santoro [0075] [0129] [0170]: an update event is sent to obtain afresh content or previously stored content for the tile; content is pre-fetched; [0139] [0140]: updated content is determined and stored for the particular tile; [0193] [0194])
wherein the update event is further configured to cause the object to send back the cached updated setting information; (Santoro [0022] [0075] [0084] [0085] [0168] [0170]: describing that refreshed content that has been stored/cached is sent; the tile is updated in real-time; ….NOTE: the tile being updated with the updated/pre-fetched content [cached updated setting information] is understood that the cached updated setting information was sent)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for sending a preparation event and an update event for an object who setting information was cached more than a predetermined length of time ago as taught by Santoro for the benefit of manipulating a UI in order to switch between presentations of representation of objects as taught by Jin, with a reasonable expectation of success, because Santoro teaches that this “provides an at-a-glance view of the current status of the program or file associated with it” [0076] and allows the each tile to refresh its content independently of the others [abstract], which would reduce resource usage. In addition, references (Jin and Santoro) teach features that are directed to analogous art and 
Jin in view of Santoro may not explicitly teach every aspect of wherein the plurality of placements is determined based at least in part on a plurality of historical user frequencies corresponding to the plurality of objects.
Paretti teaches wherein the plurality of placements is determined based at least in part on a plurality of historical user frequencies corresponding to the plurality of objects; (Paretti [0057]:  the device may determine (e.g., via processor 70) the most frequently used programs and maintain the tiles representative of the most frequently used programs closest to the top of the display 305 such that the tiles near the bottom of the display that are displaced represent less frequently used programs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the plurality of placements to be determined based at least in part on historical use frequencies of the plurality of objects as taught by Paretti for the benefit of manipulating a UI in order to switch between presentations of representation of UI objects as taught by Jin in view of Santoro, with a reasonable expectation of success, in order to optimize the display to present additional information in an easily intelligible manner while providing multiple levels of interface with available programs (Paretti [0028]) and to enhance user convenience and save user time by having frequently used programs/applications readily available and conveniently placed. In addition, references (Jin in view of Santoro and Paretti) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transitioning between presentations of different representations of objects. This close relation between both of the references highly suggests a reasonable expectation of success.

Claim 12, Jin in view of Santoro in further view of Paretti teaches wherein obtaining the respective current state data corresponding to the plurality of objects from the plurality of objects comprises: (Jin [0016] [0072] [0073] [0098] [0104]: determining a plurality of pieces of information [current state data] to be displayed on the UI objects in response to the user input; Santoro [0139] [0170])
sending a creation event to the plurality of objects, wherein the creation event is configured to cause the plurality of objects to send back the cached setting information. (Santoro [0137] caching setting information; [0139] [0140]: metabase/URL loader sends back cached content; [0154]: tile creator) [The motivation of claim 11 is applicable to claim 12 and thereby incorporated]

Regarding Claim 13, Jin in view of Santoro in further view of Paretti teaches wherein the setting information further comprises one or more of the following: an arrangement mode, descriptive information associated with the objects, and controls to be presented within at least some of the plurality of second-mode representations. (Jin [0013] [0014] [0081] [0099]: arrangement; [0072]-[0074]: controls to be presented, described information; Santoro [0084] [0112]: describing setting information including arrangement, descriptive information and controls) [The motivation of claim 11 is applicable to claim 13 and thereby incorporated]

Regarding Claim 14, Jin in view of Santoro in further view of Paretti teaches further comprising determining a plurality of sizes corresponding to respective ones of the plurality of second-mode representations based at least in part on one or more of the following: object types, the plurality of historical use frequencies corresponding to the plurality of objects, and update times of the plurality of objects. (Jin [0007] [0011]: UI may provide UI objects having various sizes to a user; Santoro [0103]: an arrangement in which there is a unit tile size...[tiles] have each been configured to occupy regions of 

Regarding Claim 15, Jin in view of Santoro in further view of Paretti teaches wherein the at least portion of the plurality of second-mode representations corresponding to the respective ones of the plurality of objects is presented according to the arrangement that is further determined based at least in part on one or more of the following: object types and update times of the plurality of objects. (Jin [0099] [0100] [0106]: the control unit 1120 may locate the UI objects on the UI, according to the preset sizes or based on categories of the UI objects [object type]; Paretti [0057] [0058]: tiles that are repositioned may be repositioned according to a hierarchy [object type] or based upon device awareness [update times of the plurality of objects]) [The motivation of claim 11 is applicable to claim 15 and thereby incorporated]

Regarding Claim 16, Jin in view of Santoro in further view of Paretti teaches wherein the plurality of second-mode representations is further dynamically generated based at least in part on one or more of the following: pieces of media describing the plurality of objects and controls that are configured within the plurality of objects. (Jin [0072]-[0074j: if the UI object is an execution icon of an application related to a social networking service (SNS), when a display apparatus receives an input corresponding to a command of enlarging the UI object, the display apparatus may change the UI object to a widget, which provides buttons for performing functions related to the SNS or display texts updated 

Regarding Claim 17, Jin in view of Santoro in further view of Paretti teaches wherein the indication comprises a first indication (Jin [0077]: receiving a first user input; Fig. 5; Paretti [0073]) and further comprising: receiving a second indication to switch from the first-mode presentation to the second- mode presentation; (Jin [0073] [0080]: receiving a second input; Fig. 6) in response to the second indication, sending the update event; (Jin [0073] [0074]: describing an update event to at least a portion of objects in response to the second indication; Figs. 3 and 4; Santoro [0081] [0193]: explicitly requests [second indication] sends update/refresh request) 
using cached setting information associated with the plurality of objects and the cached updated setting information to generate an updated plurality of second-mode representations corresponding to respective ones of the plurality of objects; (Santoro [0081] [0139] [0170] [0193]: Tiles and the metabase ask for content for a given URL and the content manager will attempt to retrieve it which has been cached or updated) and replacing the first-mode presentation with the second-mode representation of at least a portion of the updated plurality of second-mode representations corresponding to respective ones of the plurality of objects. (Jin Fig. 6 showing the first presentation with objects in a first representation replaced with and updated second presentation with objects in a second representation; Santoro [0193]: Once the new content has been received, the grid is rendered anew) [The motivation of claim 11 is applicable to claim 17 and thereby incorporated] 

Claim 18, Jin in view of Santoro in further view of Paretti teaches wherein the indication comprises a first indication and further comprising: receiving a second indication to switch from the second-mode presentation to the first- mode presentation; (Jin [0085] [0088]: receiving user input; Fig. 8 and 9 showing a user input to switch from the second-mode presentation back to the first- mode presentation; Paretti [0053] [0061] [0069]: close the intermediate interaction representation (e.g., return the program to the first representation) and 
in response to the second indication, sending an exit event to the plurality of objects, wherein the exit event is configured to notify the plurality of objects that the second-mode presentation has exited. (Jin [0085]-[0090]: describing in response to the user input the second-mode presentation is exited; since the sizes of the UI objects 511-1 through 526-1 displayed on the touch screen are changed, the control unit may change information displayed on the UI objects 511-1 through 526-1; Figs. 8 and 9; Paretti [0053] [0069]: closing the program from the intermediate representation) [The motivation of claim 11 is applicable to claim 18 and thereby incorporated]

Regarding Claim 19, Jin in view of Santoro in further view of Paretti teaches further comprising: receiving a user selection with respect to a control presented within a second-mode representation corresponding to the object; and causing the object to perform an operation corresponding to the control. (Jin [0072]: the display apparatus may change the UI object to a widget 411-2 of FIG. 4, which provides buttons for performing functions related to the SNS; Santoro [0084] [0088] [0147]; Paretti [0053] [0054]: user may select an action option in the intermediate representation and perform an intermediate interaction) [The motivation of claim 11 is applicable to claim 19 and thereby incorporated]

Claim 20, Jin teaches a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: receiving an indication to switch from a first-mode presentation of a plurality of first- mode representations corresponding to respective ones of a plurality of objects, (Jin [0077] [0102]: [0103]: receiving user input; Fig. 5(a) showing a user input to switch from a first presentation with theobjects in a first mode/format; [0107])
wherein the plurality of first-mode representations comprises static identifiers associated with the plurality of objects; (Jin [0072]: UI object may be an icon such as an application execution icon; Fig. 4 showing a static identifier associated with the object 411-1)
in response to the received indication, sending a preparation event to the plurality of objects, wherein the preparation event is configured to cause the plurality of objects to determine setting information including respective current state data (Jin [0016] [0072] [0073] [0098] [0104]: determining a plurality of pieces of information [current state data] to be displayed on the UI objects in response to the user input)
dynamically generating a plurality of second-mode representations corresponding to respective ones of the plurality of objects based at least in part on the respective current state data associated with the plurality of objects, (Jin [0072]-[0074] [0079]: describing the second mode representations of the plurality objects based on respective current state data since the sizes of the UI objects 511-2 through 520-2 that are displayed on the screen are changed, the control unit may change information displayed on the UI objects 511-2 through 520-2 (as shown in FIG. 4); [0082] [0105]: the display apparatus may locate the UI objects on the UI, according to the preset sizes, and then may display the UI on which the UI objects are located; Figs. 4 and 5) including dynamically determining an arrangement comprising a plurality of placements of the plurality of second-mode representations corresponding to respective ones of the plurality of objects at a display screen, (Jin [0099] [0100] [0106]: the control unit 1120 may and 
replacing, at a user interface, the first-mode presentation of the plurality of first-mode representations with a second-mode presentation of at least a portion of the plurality of second- mode representations corresponding to respective ones of the plurality of objects. (Jin [0011] [0105]: display the determined information on the UI object with the preset size; the display apparatus may locate the UI objects on the UI, according to the preset sizes and the plurality of pieces of information, and then may display the UI on which the UI objects are located; Fig. 5(b) showing the first presentation with objects in a first representation replaced with the second presentation with objects in a second representation)
Jin does further teach “When the display apparatus again receives an input corresponding to a command of enlarging the UI object, the widget 411-2 of FIG. 4 may be changed to a widget 411-3 with a greater size than a size of the widget 411-2 of FIG. 4, and then may further display texts updated to the SNS” [0073]. However, Jin may not explicitly teach every aspect of [in response to the received indication, sending a preparation event to the plurality of objects, wherein the preparation event is configured to cause the plurality of objects to determine setting information including respective current state data and] to cache the setting information; sending an update event to the plurality of objects to obtain the respective current state data corresponding to the plurality of objects from the plurality of objects including: selecting an object, from the plurality of objects, based at least in part on the object being associated with respective setting information that was cached more than a predetermined length of time ago; and sending the update event to the object, wherein the update event is configured to cause the object to determine and to cache updated setting information, wherein the update event is further configured to cause the object to send back the cached updated setting information.
[in response to the received indication,] sending a preparation event to the plurality of objects, wherein the preparation event is configured to cause the plurality of objects to determine setting information including respective current state data and to cache the setting information; (Santoro [0129] [0132] [0137] [0139] [0140]: receiving a request [preparation event] for settings and content for tiles; [0151] [0170] [0190]: determining and storing [caching] setting information including the respective current state data)
sending an update event to the plurality of objects to obtain the respective current state data corresponding to the plurality of objects from the plurality of objects including: (Santoro[0087] [0197]: sending an update request)  selecting an object, from the plurality of objects, based at least in part on the object being associated with respective setting information that was cached more than a predetermined length of time ago; (Santoro [0066] [0085] [0087]: refresh function for a tile according to a type of data or identifiers [setting information]; [0108]: the grid manages the flow of information to the tiles by cycling through [selecting] one by one refreshing the content; [0109]: each tile has a refresh rate...NOTE: Thus, a tile is determined to be refreshed after a particular time according to the refresh rate; [0169]; [0193] [0194]) and 
sending the update event to the object, wherein the update event is configured to cause the object to determine and to cache updated setting information, (Santoro [0075] [0129] [0170]: an update event is sent to obtain afresh content or previously stored content for the tile; content is pre-fetched; [0139] [0140]: updated content is determined and stored for the particular tile; [0193] [0194])
wherein the update event is further configured to cause the object to send back the cached updated setting information; (Santoro [0022] [0075] [0084] [0085] [0168] [0170]: describing that refreshed content that has been stored/cached is sent; the tile is updated in real-time; ….NOTE: the tile being updated with the updated/pre-fetched content [cached updated setting information] is understood that the cached updated setting information was sent)

However, Jin in view of Santoro may not explicitly teach every aspect of wherein the plurality of placements is determined based at least in part on a plurality of historical user frequencies corresponding to the plurality of objects.
Paretti teaches wherein the plurality of placements is determined based at least in part on a plurality of historical user frequencies corresponding to the plurality of objects; (Paretti [0057]:  the device may determine (e.g., via processor 70) the most frequently used programs and maintain the tiles representative of the most frequently used programs closest to the top of the display 305 such that the tiles near the bottom of the display that are displaced represent less frequently used programs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the plurality of placements to be determined based at least in part on historical use frequencies of the plurality of objects as taught by Paretti for the benefit of manipulating a UI in order to switch between presentations of representation of UI objects as taught by Jin in view of Santoro, with a reasonable expectation of success, in order to optimize the display to present additional information in an easily intelligible manner while providing multiple levels of interface with available .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Alphin, III et al.
US 9,450,952 B2 – Directed to a live tiled interface [Abstract]
Deutsch et al.
US 8,990,733 B2 – Directed to application-launching interface for multiple modes [Abstract]
Zaman et al.
US 8,560,959 B2 – Directed to updating a tiled interface [Abstract]


US Patent Application Publications
Bang
US 2016/0350319 A1 – Directed to updating a thumbnail using a cache [0047]-[0058]
Garside et al.
US 2013/0063443 A1 – Directed to preparation and update events for tiled interfaces (see Figs. 4 and 9 and corresponding disclosure)
Langlois et al.
US 2010/0070898 A1 – Directed to a contextual windows-based interface [Abstract] [0046] [0047]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        August 23, 2021